Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20      PageID.273    Page 1 of 11




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 United States of America,

                          Plaintiff,       Case No. 19-20202

 v.                                        Judith E. Levy
                                           United States District Judge
 Marvin Brown, Jr.                         R. Steven Whalen
                                           Magistrate Judge
                      Defendant.
 ________________________________/


 AMENDED ORDER1 DENYING DEFENDANT MARVIN BROWN,
    JR.’S MOTION FOR COMPASSIONATE RELEASE [25]

      On July 22, 2019, Defendant Marvin Brown, Jr. pled guilty to

possession with intent to distribute controlled substances, in violation of

21 U.S.C. § 841, and felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). (ECF No. 17, PageID.36-37.) Defendant was sentenced

to 48 months’ imprisonment. (ECF No. 23, PageID.84.) His projected

release date is September 7, 2022. (ECF No. 28, PageID.116.)




      1 Amended to clarify the Court’s analysis of Defendant’s asthma as a COVID-
19 risk factor in light of the Centers for Disease Control’s current recommendations
and medical evidence from the National Asthma Education and Prevention Program
Expert Panel Report’s Guidelines for the Diagnosis and Management of Asthma.
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20      PageID.274    Page 2 of 11




      On April 15, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic

constitutes an “extraordinary and compelling reason” for release. (ECF

No. 25.) For the following reasons, Defendant’s motion is DENIED.2

      As an initial matter, the Court acknowledges that Defendant, as an

incarcerated individual, faces an increased risk of contracting COVID-19

due to his confinement at FCI Milan in Milan, Michigan. On March 23,

2020, the Centers for Disease Control and Prevention (CDC)

acknowledged that correctional and detention facilities “present[] unique

challenges      for    control     of    COVID-19        transmission       among

incarcerated/detained persons, staff, and visitors.” Interim Guidance on



      2  There is another concern with this petition. Before defendants may bring a
compassionate release motion to the courts, 18 U.S.C. § 3582(c)(1)(A) requires that
defendants either a) apply for release through the Bureau of Prisons and fully
exhaust all administrative remedies; or b) wait 30 days after notifying the Warden
that they intend to apply for compassionate release. Id. It is undisputed that
Defendant has neither exhausted his administrative remedies nor waited 30 days
from the date of his email request for compassionate release. (See ECF No. 33.)
        Defendant asks the Court to waive his failure to comply with these statutory
requirements. (ECF No. 25.) Though the Court has the authority to waive these
statutory requirements “to provide vulnerable inmates with speedy access to judicial
relief in times of emergency,” see United States v. Agomuoh, No. 16-20196, 2020 WL
2526113, at *5 (E.D. Mich. May 18, 2020), the Court need not address waiver in
Defendant’s specific case because it would deny relief on the merits.
                                         2
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.275   Page 3 of 11




Management of Coronavirus Disease 2019 (COVID-19) in Correctional

and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. The Court additionally

acknowledges that FCI Milan itself has confirmed cases of COVID-19 for

both detainees and staff. COVID-19 Cases, Federal Bureau of Prisons,

(May 21, 2020) https://www.bop.gov/coronavirus/. Indeed, since the

initial confirmed outbreaks in early 2020, Attorney General Barr has

directed federal prisons to systematically evaluate and release inmates

most at risk from the COVID-19 pandemic. Memorandum for Director of

Bureau of Prisons, Att’y Gen. William Barr, Prioritization of Home

Confinement as Appropriate in Response to COVID-19 Pandemic (Mar.

26, 2020).

      However, Defendant is not one of those most at risk. The

compassionate release statute allows the Court to modify a defendant’s

term of imprisonment if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The United States

Sentencing Guidelines define “extraordinary and compelling reasons” as

“suffering from a serious physical or medical condition . . . that


                                      3
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.276    Page 4 of 11




substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or

she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

      Defendant, who is 36 years old, argues that he “has suffered from

severe asthma and bronchitis since birth.” (ECF No. 25, PageID.96.)

Defendant argues that he is not receiving medical care for his condition,

other than being placed in solitary confinement after prison officials

suspected that he may have contracted COVID-19. (Id. at PageID.97.)

Defendant argues that his asthma and inability to properly care for it at

FCI Milan constitute “extraordinary and compelling reason[s]” requiring

compassionate release. (Id.)

      The Court disagrees. The CDC has indeed warned that individuals

with “moderate to severe asthma” are at “higher risk of getting very sick

from COVID-19.” Coronavirus Disease 2019 (COVID-19), Centers for

Disease      Control       and      Prevention,        (Apr.    2,        2020)

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html. However, for the reasons below, the available

medical evidence does not demonstrate that Defendant’s asthma is

moderate or severe, and he therefore is not at an increased risk of a dire


                                      4
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20       PageID.277    Page 5 of 11




outcome from COVID-19 sufficient to establish extraordinary and

compelling reasons for release.

      As the undersigned has acknowledged in a previous opinion, the

Court has no medical training and therefore “cannot apply traditional

modes of statutory interpretation to discern the medical meaning of

‘moderate to severe [asthma].’” Malam et al v. Adducci et al, Case No. 20-

10829, ECF No. 90, PageID.2719 (E.D. Mich. May 23, 2020) (Levy, J.).

Though the parties in this case did not provide the Court with a guideline

for interpreting the meaning of “moderate to severe” as it relates to

diagnosing asthma, the Court has since received such information in

Malam v. Adducci, another recent coronavirus-related case. Id. Scientific

understanding of the coronavirus, and of the way in which it impacts

various medical conditions, is evolving almost daily and evokes heated

debate within the medical community.3 As a corollary, when the Court

receives a motion asking it to make emergency medical decisions about

whether a detainee’s health predisposes him to death from this novel


      3  See, e.g., Danny Hakim, Asthma is Absent Among Top COVID-19 Risk
Factors, Early Data Shows, New York Times, (Apr. 16, 2020)
https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html (arguing
that, despite initial CDC warnings about asthma as an aggravating factor for COVID-
19, “[h]ealth experts have generally seen little to no evidence that asthma increases
the risk of developing COVID-19”) [hereinafter “NYT ASTHMA”].
                                         5
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.278    Page 6 of 11




pandemic, the Court must rely upon the medical community’s evolving

and current consensus. In these numerous and highly fact-dependent

inquiries, the Court must continuously update its understanding of the

science, even if doing so leads to evolving judicial outcomes as to certain

medical conditions as the expert scientific community learns more from

week to week.

      Accordingly, the Court amends this opinion to provide further

context for its discussion of Defendant’s asthma in accordance with the

clearest medical guidance available to it at this time. The outcome has

not changed: Defendant’s motion is denied. However, the Court wishes to

clarify its reasoning in light of the current scientific evidence about

asthma. In its original opinion, the Court denied Defendant’s motion in

light of recent statistical debate about whether asthma is a reliable

predictor of a dire outcome from COVID-19. See supra n.3; see also

Fatalities,   New   York    State   Dep’t   of   Health,   (May      6,   2020)

https://covid19tracker.health.ny.gov/views/NYS-COVID19-

Tracker/NYSDOHCOVID-19Tracker-

Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n.                    Concluding

based on current data models that asthma alone is not a reliable


                                      6
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.279   Page 7 of 11




predictor of a dire COVID-19 outcome, the Court held that Defendant’s

mild asthma, coupled with his young age and lack of additional risk

factors, was insufficient to demonstrate compelling need for release in

light of current scientific evidence.

      However, one of the major voices in this evidentiary debate is the

CDC, which as of May 14, 2020 is still warning that individuals with

“moderate to severe” asthma are at an increased risk of a deadly outcome

from contracting COVID-19. People Who Are at Higher Risk for Severe

Illness, Centers for Disease Control and Prevention, (last reviewed May

14,     2020)      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html. The CDC has published, and

regularly reviews, a list of factors and underlying health conditions that

place people at heightened risk of severe illness and/or death from

COVID-19. Id. Indeed, the CDC published warnings about moderate to

severe asthma even after the contrary evidence emerged in April. See id.

The Court must therefore assume that the CDC is aware of this contrary

evidence, and that it has nevertheless concluded that moderate to severe

asthma still presents a significant risk. “As the Supreme Court and Sixth

Circuit have recognized, CDC public health and medical determinations


                                        7
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.280   Page 8 of 11




are to be given significant weight.” Malam, No. 20-10829, ECF No. 90,

PageID.2719 (quoting Bragdon v. Abbott, 524 U.S. 624, 650 (1998) (“[T]he

views of public health authorities, such as the . . . CDC . . . are of special

weight and authority.”).

      Accordingly, the Court acknowledges new debate about the lack of

asthma comorbidities in many coronavirus fatalities, but so long as the

CDC continues to advise that moderate to severe asthma increases

deadly risk, the Court will treat the CDC’s recommendation as the best

authoritative reflection of the scientific community’s current consensus.

      Consequently, the question now becomes whether Defendant’s

asthma can be considered “moderate” or “severe.” As briefed by the

parties in Malam v. Adducci, and according to the National Asthma

Education and Prevention Program Expert Panel Report’s Guidelines for

the Diagnosis and Management of Asthma,

      Moderate asthma is characterized as daily symptoms, weekly
      nighttime awakenings, daily use of preventative medication,
      some limitation with respect to normal activity, and a Forced
      Expiratory Volume in One Second (FEV) measurement of
      between sixty and eighty percent of the predicted value.
      Severe asthma is characterized as symptoms throughout the
      day, as many as seven nighttime awakenings per week, use of
      preventative medication several times per day, extreme
      limitation with respect to normal activity, and an FEV
      measurement of less than sixty percent of the predicted value.
                                      8
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.281   Page 9 of 11




Malam, No. 20-10829, ECF No. 90, PageID.2719-2720.

      Though Defendant asserted that his asthma is severe, he provided

no description of his symptoms, let alone a description that could lead the

Court to conclude that Defendant’s asthma is either “moderate” or

“severe.” Conversely, the United States provided medical evidence

indicating that Defendant’s asthma does not reach the threshold of

“moderate,” let alone “severe.” The United States provided the Court with

two years of Defendant’s BOP medical records, and Defendant did not

dispute their validity. According to these records, a physician noted in

November 2019 that Defendant suffers from “mild intermittent asthma,”

for which he uses an albuterol inhaler “yearly.” (ECF No. 29,

PageID.156.) In response to these records, Defendant simply reiterated

in his reply that his “asthma and bronchitis make him vulnerable to

COVID-19.” (ECF No. 31, PageID.252.)

      The Court understands from Defendant’s medical records that he

was hospitalized in April 2019 due to “severe bronchitis and asthma

exacerbation.” (Id.) However, occasional asthma attacks do not appear to

be inconsistent with a medical diagnosis of “mild intermittent asthma.”

Additionally, Defendant did not dispute the medical report noting that
                                      9
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20        PageID.282    Page 10 of 11




 he uses his inhaler only “yearly,” did not argue that he experiences

 anything resembling weekly or daily asthma symptoms, and in fact

 asserted that he is able to work 5 days per week in the FCI Milan kitchen.

 (ECF No. 25, PageID.96.) All of this evidence is inconsistent with a

 “moderate asthma” diagnosis, which would require evidence that

 Defendant experiences daily symptoms, weekly nighttime awakenings,

 daily use of medication, or limitation with respect to normal activity.

 Malam, No. 20-10829, ECF No. 90, PageID.2719-2720 (citing the

 National Asthma Education and Prevention Program Expert Panel

 Report’s Guidelines for the Diagnosis and Management of Asthma). For

 these reasons, the Court cannot conclude that Defendant’s asthma is

 moderate to severe, as flagged by the CDC and as defined by the National

 Asthma Education and Prevention Program.4

       Without satisfactory evidence that Defendant’s asthma is moderate

 to severe, and without additional risk factors, the Court cannot conclude

 that Defendant’s conditions of confinement currently expose him to a risk


       4  This is not to say that contracting COVID-19 would not aggravate
 Defendant’s asthma—it most certainly would. NYT ASTHMA (“Since common
 coronaviruses in the United States, trigger asthma flares in well controlled patients,
 we might expect COVID-19 to be similar.”) However, despite Defendant’s argument
 to the contrary, his medical records indicate that he is being monitored for this
 condition. (See ECF No. 30, PageID.208.)
                                          10
Case 5:19-cr-20202-JEL-RSW ECF No. 36 filed 05/29/20   PageID.283   Page 11 of 11




 of a dire outcome from COVID-19.           Accordingly, Defendant cannot

 demonstrate that he is “suffering from a serious physical or medical

 condition . . . that substantially diminishes [his] ability . . . to provide

 self-care within the environment of a correctional facility and from which

 he or she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

       The Court is deeply concerned about the wellbeing of Defendant, as

 well as that of all detainees, during this difficult time. However, the

 Court nevertheless concludes that Defendant’s mild asthma, young age,

 and otherwise thankfully good health do not demonstrate “extraordinary

 and compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A).

       Accordingly, Defendant’s motion is DENIED.

       IT IS SO ORDERED.

 Dated: May 29, 2020                       s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 29, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager
                                      11
